DETAILED ACTION
Status of Claims
	This Action is in Response to Application 16/520,556 filed 07/24/2019. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the steps of receiving user activity and identifying behavioral patterns of users. The invention then identifies an intent of the user based on behavior patterns of other users. The invention then determines probabilities associated with a plurality of objectives based on the intent and further scoring a plurality of objectives based on the probabilities. The invention assigns a policy to the user based on the scored objectives and recommends a next action based on the policy. The invention then executes the recommended action and stores the outcome of the recommended action with the user data.  

i.e., as a generic processor performing a generic computer function of identifying information/patterns, making calculations, applying rules, performing communications, and storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, the claimed invention is directed towards recommending a next action for a user. The invention receives user interaction information for a plurality of users and identifies behavior patterns. Based on the pattern, the invention determines an intent of a first user based on the behavior patterns of other users. The 
The Examiner notes the following references:
Liu et al. (US 20140278308 A1), which talks about measuring user engagement in content including analyzing intent based on user actions. Although Liu teaches this concept, Liu does not teach or suggest analyzing probability for a user completing objectives.
Vemana (US 20140297363 A1), which talks about content personalization and optimization including analyzing user intent and calculating probability a user will perform certain actions. Although Vemana teaches this concept, Vemana fails to teach or suggest the concept of assigning a particular policy to the user based on the probability of the user, wherein the policy dictates particular actions.
Alvin (US 20070129993 A1), which talks about lead nurturing including the concept of scheduling follow up communications based on rules including utilizing a score. Although Alvin teaches this concept, Alvin fails to address the concept of scoring multiple objectives and the selection of policy based such a score.
Koran et al. (US 20070239535 A1), which behavioral targeting including probability analysis. Although Koran teaches these concepts, Koran does not teach the 
Armstrong et al. (US 20080103876 A1), which talks about sale funnel management including the concept of performing probability analysis for multiple stages. Although Armstrong teaches this concept, Armstrong does not address the concept of analyzing multiple objectives based on the intent of the consumer.
Burgess et al. (US 20090106081 A1), which talks about analyzing internet conversion data including analyzing different paths and steps to reach a conversion event. Although Burgess teaches the concept analyzing different paths including a probability of users traversing particular paths, Burgess does not teach or suggest the concept performing analysis for a particular user or providing particular recommendations.
Little et al. (US 20150161658 A1), which talks about path analysis and conversion probability for attributing credit to different events. Although Little teaches the concept of analyzing conversion probabilities for a plurality of paths, this does not teach or suggest the concept of applying policies for recommending or executing additional actions.
Smietana et al. (US 20180176312 A1), which talks about content delivery including a recommendation engine for identifying a next piece of content to provide and further training the recommendation engine based on response to provided content. Although Smietana teaches this concept, Smietana does not teach or suggest the concept of analyzing probability of completing objectives based on user intent.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meng et al. (US 20150178749 A1), which talks about predicting consumer purchase behavior including intent-action analysis.
Morley (US 20160140577 A1), which talks about a marketing model including the concept of performing analysis on conversion probability.
Herrmann et al. (US 20110014972 A1), which talks about managing content delivery and measuring engagement with content including path analysis.
Zhong et al. (US 20160034948 A1), which talks about conversion path analysis including conversion probability analysis for steps in the path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/           Primary Examiner, Art Unit 3622